       Case 2:21-cv-00651-SSV-MBN Document 1 Filed 03/31/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

*************************************************
SANDRA PARKER
                                                :                   CIVIL ACTION
                   Plaintiff                    :
                                                :                   NUMBER
VERSUS                                          :
                                                :                   SECTION
UNITED STATES POSTAL SERVICE
                                                :
                  Defendant
*************************************************

            COMPLAINT PURSUANT TO THE FEDERAL TORTS CLAIM ACT


       NOW INTO COURT, through undersigned counsel, comes Plaintiff, SANDRA

PARKER, appearing through undersigned counsel, and respectfully represent that:

                                      I. JURISDICTION

       1.      Jurisdiction of this Court is invoked pursuant to the Federal Torts Claims Act, 28

U.S.C. 1346(b), 1492(b)m 2401(b), and §2671-2680. Plaintiff filed a timely claim with the

United States Postal Service, alleging serious injuries sustained on March 30, 2019, resulting

from an unsafe and defective condition on property owned, operated, managed and/or under the

control of the United States Postal Service. The property is located at 9600 Lake Forest

Boulevard, New Orleans, Louisiana. Plaintiff has not received a written response to the claim,

and more than six (6) months have elapsed.

                                         II. PARTIES

       2.      Plaintiffs herein is SANDRA PARKER, a person of full age of majority and a

resident of Orleans Parish.

       3.      Defendant herein is the United States Postal Service (USPS), an agency of the
       Case 2:21-cv-00651-SSV-MBN Document 1 Filed 03/31/21 Page 2 of 3




United States of America. At all times relevant hereto, the United States of America, owned,

operated, managed and/or controlled the property where the accident occurred.

                                            III. FACTS

       4.      On March 30, 2019, Plaintiff entered the USPS office located at 9600 Lake Forest

Boulevard, New Orleans, Louisiana, to check her mail. As she was entering the post office, she

tripped and fell, causing severe injuries to herself. The accident was a direct and proximate

result of a dangerous and defective condition on the premises, particularly a detached and loose

piece of cement.

       5.      The condition was such that USPS knew and/or should have known of the

dangerous and unsafe nature of the condition. That fact notwithstanding, USPS did nothing to

correct it or warn individuals, like Plaintiff, who were lawfully on the premises.

       6.      As a result of USPS’s negligence, Plaintiff sustained multiple bodily injuries,

including a severe left wrist fracture, which required two (2) left wrist operations and

considerable post-surgery rehabilitation.

       7.      Plaintiff has incurred, and continues to incur, substantial medical expenses.

       8.      But for USPS’s negligence, Plaintiff would not have sustained said injuries.

                                   III. CAUSE OF ACTION

       9.      As previously alleged, Plaintiff’s injuries were a direct and proximate result of

USPS’s negligence in failing to maintain the premises in a safe condition.

       10.     As a result thereof, Plaintiff, notwithstanding the fact she used the utmost care and

diligence in proceeding on the property, she tripped, causing severe injuries, requiring medical

treatment and examination.

       11.     As a result of its negligence, USPS is liable unto Plaintiff for any and all
       Case 2:21-cv-00651-SSV-MBN Document 1 Filed 03/31/21 Page 3 of 3




damages sustained, including, but not limited to, damages for (a) past, present, and future pain

and suffering, (2) past, present, and future economic losses, and (3) past, present, and future pain

and suffering.

       12.       WHEREFORE, Plaintiff prays that there be judgment herein in favor of Plaintiff,

and against USPS, in an amount deemed sufficient by the court, together with interest, costs, and

attorney’s fees.



                                                      ___________________________________
                                                      RANDAL GAINES
